DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Regarding claims 13 and 20, the claims are objected to for the following informality: the claims recite drawing numbers which is believed to be a typographical mistake. Corrective action is required. 
Allowable Subject Matter
Claim is 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, either alone or in combination does not expressly disclose a method of automatic login requiring “at the first user device, through the software application, sending to the web server a provisional password identifying a login request to the reserved area of the information resource, wherein said sending to an authentication server an identifier of the information resource and an identifier of the user comprises sending to the authentication server also said provisional password, and wherein said making available to the web server the access credentials comprises sending to the web server also said provisional password, said performing the automatic login to the reserved area of the information resource being also based on said provisional password.”
Claims 15-17 are objected to for being dependent on an already objected to claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: second user device in claim 22. Note- first user device is modified by structure and is NOT being interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al (US 2016/0294821) in view of Banerjee (US 2016/0212113). 
Regarding claim 12 and 22 (both new), Neuman et al
at a first user device, through a software application installed and running in the first user device, connecting to the web server for retrieving the information resource, and sending to an authentication server provider information and an identifier of the user [0031-0032, 0102-0130]; 
Please note that in this example the user connects to the provider. Also note that during enrollment provider information may be linked to user information. 
at the authentication server, based on said provider information and on said identifier of the user, sending to a second user device an authorization request for authorizing the automatic login, the second user device being associated with the user and storing access credentials for logging in said reserved area of the information resource [0104, 0085 fig 9];
Please note that in this example based on the user id and required authentication information login may be executed. 
at the second user device, notifying to the user the authorization request, and upon confirmation of the authorization request by the user on the second user device, making available to the web server the access credentials stored in the second user device  [0104, fig 9-904];
Please note that in this example the user mobile device is contacted (notified) and additional credentials may be provided. 
at the web server, performing the automatic login to the reserved area of the information resource based on the access credentials made available by the second user device [0104, 0105, 0086, 0089, fig 9-904];
Please note that in this example the user is logged in transparently without requiring additional actions on the user’s part. 
However, Neuman et al does not expressly disclose but Banerjee discloses that the provider information is utilized during the authentication process, see for example [0058, 0026, 0018]. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neuman et al by provider information being utilized during the authentication process, for the purpose of transparently authenticating the user, based upon the beneficial teachings provided by Banerjee, see for example [0058].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 13, Neuman et al and Banerjee discloses all the limitations of the method of claim 12. Neuman et al further discloses wherein said making available to the web server the access credentials stored in the second user device (120) comprises: at the second user device, sending the access credentials stored thereat to the authentication server, and at 
Regarding claim 18, Neuman et al and Banerjee discloses all the limitations of the method of claim 12. Neuman et al further discloses the second user device comprises at least one mobile device, such as a smartphone, a tablet, a wearable smart device, adapted to run software applications, and wherein said sending to a second user device an authorization request and said notifying to the user the authorization request are carried out through an authorization software application installed in the mobile device and associated with the information resource [0007, 0022]. 
Regarding claim 19, Neuman et al and Banerjee discloses all the limitations of the method of claim 12. Neuman et al further discloses registering the user to the authentication server (enrollment) [0011]. 
Regarding claim 20, Neuman et al and Banerjee discloses all the limitations of the method of claim 12. Neuman et al further discloses at the second user device: installing the authorization mobile application; logging in to the authentication server through the authorization mobile application; acquiring the access credentials, and storing the acquired access credentials in the second user device [0054, 0108-0110, 0067]. 
Regarding claim 21, Neuman et al and Banerjee discloses all the limitations of the method of claim 12. Neuman et al does not expressly disclose but Banerjee further discloses at the first user device: installing a plugin software component associated with said software application; logging in to the to the authentication server through said plugin software component and determining the identifier of the user, and storing in the plugin software 
The motivation to combine is the same as disclosed in point (15). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberheide et al (US 2016/0197914): discloses a method comprising includes detecting, in response to a user access attempt on an electronic access device, a one-time passcode authentication event; receiving, at an electronic authenticating device, notification of the one-time passcode authentication event; retrieving, in response to the notification, a one-time passcode from the authenticating device; transmitting the one-time passcode from the authenticating device to a facilitator software instance operating on the access device; and enabling population, using the facilitator software instance, of a one-time passcode entry form with the one-time passcode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/             Primary Examiner, Art Unit 2436